QUINN, Associate Judge.
Appellant’s automobile was damaged as a result of a collision in September 1950, and he engaged appellee to repair it. After completing the repairs at a cost of $492.02, appellee released the automobile to appellant upon his payment of $61.02 on the bill. Appellee brought this action to recover the balance due. Appellant counterclaimed for $702.22 alleging appellee’s failure to repair the automobile in a workmanlike manner. From a judgment for the 'appellee on his original claim, as well as on the counterclaim, appellant brings this appeal. Appellant’s contentions deal mainly with the trial court’s findings.
The trial court found that the appellee had carried the burden of proof'by a preponderance of the evidence and that the amount claimed was reasonable. It further ‘found that the appellant failed to carry the burden of proof relative to the counterclaim.
These findings were based on conflicting evidence, and, as we have frequently held, findings of a trial judge, supported by substantial evidence, can not be disturbed on appeal. See Yellow Cab Co. of District of Columbia v. Sutton, D.C.Mun.App., 37 A.2d 655, and cases there cited.
Affirmed.